OPINION

Per Curiam:

This appeal from the denial of pre-trial habeas relief challenges the validity of a portion of the evidence on which the grand jury indicted appellant for furnishing a controlled substance in violation of NRS 453.321. The challenge is without merit. The evidence in the record which is not challenged is sufficient to establish probable cause that the offense was committed by appellant. Glosen v. Sheriff, 85 Nev. 145, 451 P.2d 841 (1969); Glosen v. Sheriff, 85 Nev. 166, 451 P.2d 843 (1969). The order of the district court is affirmed.